Citation Nr: 0841711	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-18 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
October 1970.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in December 2007.  A copy 
of the transcript of that hearing has been made a part of the 
claims file.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for hepatitis C was denied in a January 2003 rating decision.  
The veteran did not fully appeal this unfavorable decision 
and it became final.

2.  Evidence associated with the claims file since the 
January 2003 rating decision regarding hepatitis C is both 
new and material evidence as it indicates a diagnosis of 
hepatitis C could be related to service.

3.  There is competent medical evidence which demonstrates 
that hepatitis C is attributable to service.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision, which denied service 
connection for hepatitis C, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence having been presented for the 
claim for service connection for hepatitis C, the claim for 
service connection for hepatitis C is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Resolving reasonable doubt in the veteran's favor, 
hepatitis C was incurred in service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
addition, in claims to reopen, VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Claim to Reopen

The veteran was denied entitlement to service connection for 
hepatitis C in a January 2003 rating decision.  The rating 
decision denied the claim because no relation of hepatitis C 
to service had been made.  That decision went unappealed by 
the veteran and therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The last final disallowance of the veteran's claim was issued 
in January 2003.  At the last final disallowance of this 
claim, the evidence included service medical records showing 
nothing in service and post-service private medical records 
showing treatment for hepatitis C.  The veteran's claim was 
denied for lack of a medical nexus between any current 
diagnosis of hepatitis C and service.

Since the last final disallowance of this claim, the veteran 
has submitted private medical records suggesting a link 
between the veteran's currently diagnosed hepatitis C and 
service, and the veteran underwent a VA examination in 
October 2003 at which time the examiner stated that "It is 
as likely as it is not likely that the patient's current 
hepatic and renal medical condition...are related to his time 
in the service with a potential introduction of hepatitis C 
from mass immunizations with an air gun."

The veteran has submitted new evidence regarding this claim 
as the evidence submitted was not of record at the time of 
the last final disallowance of the claim.  The private 
treatment records and VA examination report are also 
considered to be material evidence.  The records submitted 
since the last final disallowance of the veteran's claim 
indicate that the veteran has a current diagnosis of 
hepatitis C that could be related to service.  This evidence 
relates to a nexus between a currently diagnosed disorder and 
service and therefore relates to an unestablished fact 
necessary to substantiate the claim.  As the veteran has 
submitted evidence that is both new and material with regards 
to his claim for service connection for hepatitis C, the 
claim is reopened.

Claim for Service Connection

The veteran claims that he contracted hepatitis C in service.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records do not indicate that 
the veteran had a diagnosis of hepatitis C in service.  While 
a September 1970 report indicates the veteran took LSD, there 
are no indications of his having taken drugs requiring the 
use of a needle.  None of the veteran's service records 
indicate any specific risk factors for acquiring hepatitis C 
in service.  The veteran has repeatedly claimed that he 
contracted hepatitis C from air gun immunizations in service.  
While the veteran is not competent to provide a medical 
opinion, he is competent to report signs and symptoms and 
therefore is competent to report having received 
immunizations with an air gun in service.

The veteran underwent a VA examination in October 2003.  At 
that time, the examiner thoroughly identified all possible 
risk factors for the contraction of hepatitis C in the 
veteran's life.  The veteran reported having had air gun 
administered immunizations in service.  He also indicated 
having received a tattoo immediately after separation from 
service and another after his initial hepatitis C treatment 
in 1999.  Finally, he also indicated having had unprotected 
sex.  After a thorough physical examination, the examiner 
diagnosed the veteran as having a history of hepatitis C with 
grade 3 inflammation, stage II to III fibrosis and successful 
treatment with Ribavirin and Interferon.  Also noted was a 
"biopsy proven membraneous proliferative glomerulonephritis 
associated with hepatitis C infection."  The examiner 
acknowledged that the veteran had "a number of risk factors 
for introduction of hepatitis C in his lifetime including 
unprotected sexual intercourse, air-gun immunizations in the 
military, which are not available by brief review of the 
patient's records today but are available per his report of 
his immunizations, and obtaining a tattoo."  The examiner 
reiterated the dual diagnoses of hepatitis C and 
glomerulonephritis related to hepatitis C and concluded that 
"it is as likely as it is not likely that the patient's 
current hepatic and renal medical conditions, described 
above, are related to his time in the service with a 
potential introduction of hepatitis C from mass immunizations 
with an air gun."

The veteran also submitted several letters from private 
physicians who indicated that he was being treated for 
hepatitis C that could have been contracted in service.



As the veteran has submitted evidence of a current diagnosis 
of hepatitis C that by all accounts could be related to 
service along with a medical opinion stating that his 
diagnosis of hepatitis C was at least as likely as not 
related to service, the benefit of the doubt will fall to the 
veteran and service connection shall be granted.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for hepatitis C is 
reopened.

Service connection for hepatitis C is granted.


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


